I dissent. The evidence to sustain the verdict may not be strong but in my judgment it is sufficient. Jasmer was never in Plato. He had not lived in McLeod county for over 14 years. The fact that he had previously lived in the county is stressed in the opinion. To one of his occupation this was not important. It in no way qualified him to pass upon the value of this village property in Plato which he had never seen. He had no relations with similar property. He was unaccustomed to deal with property of that character, and in fact the record shows that his experience was limited to building and selling two homes and acquiring the farm involved. He had no experience with business property in a village. He was not a dealer, but a farmer and laborer. Even if he had been in the county more recently, his presence would not have the same significance in knowing the value of the brick building as where a farmer deals for land in the community in which he lives, as was the case in Hoeft v. Raddatz, 170 Minn. 466, 212 N.W. 939, and Follingstad v. Syverson, 166 Minn. 457, 208 N.W. 200.
The facts, in my judgment, bring the misrepresentations as to value within the rule that such representations may be actionable *Page 385 
when the party claiming to be defrauded is in no position to ascertain value, as where the property is distant. Hoeft v. Raddatz, 170 Minn. 466, 212 N.W. 939; Follingstad v. Syverson,166 Minn. 457, 208 N.W. 200. A new trial might, with propriety, have been granted. But if there is evidence sustaining the verdict, as I think there is, its propriety was first for the jury and then for the trial court, and I do not feel that we should disturb it. Indeed the record bristles, as the opinion intimates, with evidence of subtle dishonesty aside from the positive assertion of value which is termed "a mere statement." I am unable to comprehend the use or application of the adjective "mere" to emphasize the limitation of the representation, which to my mind is positive, direct and certain. A portion of the evidence as to the value of the brick building is as follows:
Q. "What did he say * * * the value was?
A. "Yes, he told me that the value was $13,500.
Q. "The value was $13,500?
A. "Yes, sir.
Q. "And that was what it was worth?
A. "Yes, sir.
Q. "And what did the defendant, Miller, say in reference to that?
A. "He told me that, too, * * * he further told me that that was his business, all over, * * * of * * * fixing values, * * * . I believed what they both of them told me. * * * I told them that I hadn't seen the property but I would take their word for it."
The evidence shows the value was $3,500.
Defendants also represented that the population was 1,600 when it did not exceed 250. If plaintiff's version of this transaction is true, and the jury says it is, he got no more than justice.